United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-1304
                        ___________________________

                            United States of America

                                     Plaintiff - Appellee

                                       v.

                         Erik Nikkolas Adams-Reading

                                   Defendant - Appellant
                                 ____________

                    Appeal from United States District Court
                         for the District of Minnesota
                                ____________

                          Submitted: March 12, 2021
                             Filed: April 9, 2021
                                [Unpublished]
                                ____________

Before LOKEN, WOLLMAN, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

      Erik Adams-Reading received a sentence of 18 months in prison for violating
the conditions of supervised release. The challenge here is to the substantive
reasonableness of the sentence, which was well above the recommended range under
the Sentencing Guidelines. We affirm.
       We conclude that Adams-Reading’s sentence is substantively reasonable. See
United States v. Thunder, 553 F.3d 605, 609 (8th Cir. 2009). The record establishes
that the district court 1 sufficiently considered the statutory sentencing factors, 18
U.S.C. §§ 3553(a), 3583(e)(3), and did not rely on an improper factor or commit a
clear error of judgment. See United States v. Larison, 432 F.3d 921, 923–24 (8th
Cir. 2006). To be sure, the court could have ordered immediate psychiatric treatment
in lieu of imprisonment. But it did not abuse its discretion by making a different
decision after “weigh[ing] the sentencing factors”: ordering treatment to begin later,
once Adams-Reading’s 18-month prison term is complete. United States v. Hall,
825 F.3d 373, 375 (8th Cir. 2016) (per curiam). 2

      We accordingly affirm the judgment of the district court.
                     ______________________________




      1
        The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.
      2
       To the extent that Adams-Reading also challenges the underlying decision to
revoke supervised release, we conclude that there was no abuse of discretion. See
United States v. Brown, 947 F.3d 503, 505 (8th Cir. 2020).

                                         -2-